DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner notes Foreign reference Cite Nos. 1-5 can be found in the parent application 16/120,733.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: please add proper antecedent basis for “a continuous first layer” and “a continuous second layer”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, and 16-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,705,268 (reference patent) in view of Koo et al. (US 2016/0370505 A1).  
Regarding claims 1-12, 14, and 16-18, claims 1-16 of the reference patent claims the same method steps, but fails to state a first layer as a continuous layer and a second layer as a continuous layer.  However, Koo (Figs. 1, 8 and 29A-29H and [0074], [0101], [0106], [0117], [0119]-[0120], [0125]-[0127], [0179]-[0187]) discloses stages in methods of manufacturing an antireflective film 100, 100d .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 2019/0369321).

Regarding claim 1, Young (Figs. 3 and 4A-4H, and [0023]-[0030]) discloses a method comprising depositing a nanoimprint resist 408 (corresponding to a first layer) having a first refractive index on a substrate 404.  This disclosure provides for forming a first layer having a first refractive index on a substrate.  Young further discloses imprinting a stamp 410 (corresponding to a pressing stamp) having a pattern onto the first layer and transferring a pattern to form a patterned first layer and illustrates the patterned first layer is a continuous layer.  This provides for pressing a stamp having a pattern onto the first layer and transferring the pattern to the first layer to form a patterned first layer, wherein the patterned layer comprises a continuous first layer.  
Young further discloses a backfill material 401 having a second refractive index greater than the first refractive index and the backfill material is deposited (corresponding to a second layer) with a spin coating process and illustrates backfill material 401 deposited between each transition grating 412.  The second layer forms a continuous second layer between each transition grating and this provides for forming a second layer having a second refractive index greater than the first refractive index on the 
Regarding claims 4-5, Young ([0023] and [0030]) discloses the backfill material 401 includes a spin on glass (SOG) and includes at least one of TiO2, VOx, Al2O3, ITO, ZnO, Ta2O5 and ZrO2, which includes a metal oxide, as claimed in claim 4, and includes titanium oxide, tantalum oxide, or zirconium oxide, as claimed in claim 5.
Regarding claim 6, Young ([0023]) further discloses the first layer (“nanoimprint resist 428”) is deposited on the surface of the substrate by a spin-on coating process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342).
Regarding claim 1, Dawes (Figs. 4A-4E, abstract, Col. 17, line 60 to Col. 18, line 17) discloses a method for forming a planar optical device on a substrate comprising forming a first clad layer 41 (corresponding to a first layer) having a first refractive index, specifically a low index clad, on a substrate 40 and pressing an embossing element 42 (corresponding to a stamp) into the first layer to form a negative relief pattern providing for the transfer of the pattern to the first layer to form a patterned first layer.  Dawes (Fig. 4C) discloses the patterned first layer is a continuous first layer.  Dawes discloses a high index core (corresponding to a second refractive index) composition 48 is then doctored into the negative relief regions 46 of clad 41, which provides for forming a second layer having a second refractive index.  The second layer forms a continuous second layer between each negative relief region within clad 41 and provides for forming a second layer having a second refractive index greater than the first refractive index on the patterned first layer.  Dawes fails to disclose forming the second layer by spin coating.  However, Hatakeyama ([0109]) discloses an alternative coating method to doctor coating, such as spin coating.  Since Hatakeyama discloses spin coating as an alternative method to doctor coating, it would be obvious to a person having ordinary skill in the art, the coating of the negative relief regions of Dawes could be formed by an alternative coating method, such as spin coating, since the methods perform the same function, specifically forming a coating layer.
Regarding claim 2, Dawes (Col. 12, lines 16-24 discloses the cladding index of refraction falls within the range of 1.3-1.6 and specifically discloses a clad refractive index of 1.4565.  Therefore, it would be obvious to a person having ordinary skill in the art, the first refractive index may range from about 1.3 to 1.6, which overlaps Applicant’s claimed range of from about 1.1. to about 1.5, and based on the disclosure of a clad refractive index of 1.4565, this provides for a specific clad refractive index within Applicant’s claimed range of about 1.1. to about 1.5.
Regarding claim 6, Dawes (Col. 14, line 55 to Col. 15, line 7) discloses the clad layer may be formed by spin coating.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Dawes, the first layer formed on the substrate, by spin coating, as claimed.  
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claim 1 above, and further in view of Lu (“Synthesis of PDMS-metal oxide hybrid nanocomposites using in situ sol-gel route”, Michigan Technological University, 2012, pgs. 1-203).
Regarding claims 4 and 5, Dawes (Col. 12, lines 16-24) discloses compositional effects such as incorporating germania or titania can increase the refractive index and discloses (Col. 18, lines 40-44) the compositions are sol-gel compositions, but fails to disclose details of the germania and titania with the sol-gel.  However, Lu (pgs. 35-36) discloses fabricating nanocomposites using a sol-gel fabrication method controlling the refractive index including pre-made titania nanoparticles to disperse into the polymer matrix.  Therefore, it would be obvious to a person having ordinary skill in the art based on the combined teachings of Dawes and Lu the second layer may comprise a metal oxide, such as titanium oxide, in order to provide for control/adjustment of the refractive index of the second layer.
Claims 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claims 1 and 2 above, and further in view of Zheng et al. (US 2007/0107629 – hereinafter Zheng).
Claims 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claims 1 and 2 above, and further in view of Lu (“Synthesis of PDMS-metal oxide hybrid nanocomposites using in situ sol-gel route”, Michigan Technological University, 2012, pgs. 1-203) as applied to claims 4 and 5 above, and further in view of Zheng et al. (US 2007/0107629 – hereinafter Zheng).
Claims 14, 17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claim 1 above, and further in view of Lu (“Synthesis of PDMS-metal oxide hybrid nanocomposites using in situ sol-gel route”, Michigan Technological University, 2012, pgs. 1-203) as applied to claim 4 and 5 above, and further in view of Zheng et al. (US 2007/0107629 – hereinafter Zheng).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claim 1 and 6 above, and further in view of Lu (“Synthesis of PDMS-metal oxide hybrid nanocomposites using in situ sol-gel route”, Michigan Technological University, 2012, pgs. 1-203) as applied to claim 4 above, and further in view of Zheng et al. (US 2007/0107629 – hereinafter Zheng).
Regarding claims 7, 9-10, 14-15, and 17-18, Dawes in view of Hatakeyama in the rejection of claims 1 and 2 above and Dawes in view of Hatakeyama and Lu in the rejection of claims 4-6 above fail to disclose a second layer having a refractive index ranging from about 1.7 to about 2.4.  However, Zheng discloses waveguide structures including a clad having a refractive index ranging from 1.3 to 1.69, which overlaps the cladding refractive index range of 1.3 to 1.6 taught by Dawes (see claim 2 rejection above), and Zheng discloses a core having an index of refraction from 1.4 to 1.7.  Therefore, based on the overlapping cladding range disclosed by Zheng and Dawes, it would be obvious to a person having ordinary skill in the art that additional core refractive indices could be used for the waveguide of Dawes, such as core refractive indices ranging from 1.4 to 1.7, as taught by Zheng, which provides for a second layer having a refractive index range overlapping Applicant’s claimed second refractive index range of from about 1.7 to about 2.4, as claimed in claims 7, 9-10, 14-15, and 17-18.  
Regarding claims 11, 12, and 19-20,  in addition to the rejection of claims 1 and 7 above and the rejection of claim 14 above, Dawes (Col. 17, line 60 to Col. 18, line 17) further discloses element (42) is pressed onto clad layer (41) and heat is applied to cure the film.  Therefore, based on the additional 
Regarding claim 13, in addition to the rejection of claim 12 above, Dawes (Col. 11, lines 50-57 and Col. 18, lines 12-17) discloses the core or clad composition is cured and discloses core composition 48, which forms the second layer in negative relief regions 46 of the clad 41 is itself cured (Step D).  Therefore, based on the additional disclosure by Dawes, it would be obvious to a person having ordinary skill in the art, the method of Dawes further comprising curing the second layer.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claim 1 above, and further in view of Ghoshal et al. (US 2004/0076391 – hereinafter Ghoshal).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claims 1 and 2 above, and further in view of Zheng et al. (US 2007/0107629 – hereinafter Zheng) as applied to claim 7 above, and further in view of Ghoshal et al. (US 2004/0076391 – hereinafter Ghoshal).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 6,144,795 – hereinafter Dawes) in view of Hatakeyama (US 2019/0187342) as applied to claim 1 above, and further in view of Lu (“Synthesis of PDMS-metal oxide hybrid nanocomposites using in situ sol-gel route”, Michigan Technological University, 2012, pgs. 1-203) as applied to claim 4 above, and further in view of Zheng et al. (US 2007/0107629 – hereinafter Zheng) as applied to claim 14 above, and further in view of Ghoshal et al. (US 2004/0076391 – hereinafter Ghoshal).
Regarding claims 3, 8, and 16, in addition to the rejection of claims 1, 2, 4, 7, and 14 above, Dawes (Col. 12, lines 14-20) further discloses structural effects such as porosity can lower refractive index, and discloses a clad index of refraction in the range of 1.3 to 1.6, but Dawes in view of .
Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0370505 A1).
Regarding claims 1, 2, and  6-7, Koo (Figs. 1, 8 and 29A-29H and [0074], [0101], [0106], [0117], [0119]-[0120], [0125]-[0127], [0179]-[0187]) discloses stages in methods of manufacturing an antireflective film 100, 100d (Figs. 8 and 29E), and 100f.  Koo discloses the antireflective film having a transparent substrate 110, sequentially forming the high hardness coating layer 120 (low refractive index material) having a moth-eye pattern ME pattern, forming the first protection layer 130 on the high hardness coating layer 120, the first protection layer 130 having a high refractive index and, for example, a DLC coating layer having a refractive index of about 2.4, the first protection coating layer formed by a spin coating process (claimed in claim 6), and ([0071]) the term “low refractive index” corresponds to a refractive index of less than about 1.5 and the term “high refractive index” as about 1.5 or more.  Koo (29A-29F, [0106], and [0182]-[0187]) further discloses present embodiments, the fine 
Therefore, based on the disclosures above by Koo, it would be obvious to a person having ordinary skill in the art, a method of forming antireflective film 100d (Fig. 8 and 29E) including forming a first layer(“initial coating layer 120p”) by spin coating (claimed in claim 6) having a first refractive index (RI) of less than about 1.5 (within RI range claimed in claim 2) on a substrate (“transparent substrate 110”), pressing a stamp 2000 having a pattern onto the first layer, transferring the pattern to the first layer to form a patterned first layer (“hardness coating layer 120”), wherein the patterned layer comprises a continuous first layer, and forming a second layer (“first protection layer 130”) having a second refractive index (about 1.5 or more), including a specific embodiment of a DLC coating (about 2.4 – claimed in claim 7) greater than the first refractive index (less than about 1.5 – claimed in claims 2 and 7) on the patterned first layer by spin coating, the second layer comprising a continuous second layer.  
Claims 4, 5, 9-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0370505 A1) as applied to claims 1 and 7 above, and further in view of Khieu et al. (US 2003/0198814A1) and Tamada et al. (US 2019/0235304 – hereinafter Tamada).
Regarding claims 4, 5, 9-10, 14-15, and 17-18, as discussed in the rejection of claims 1-2 and 6-7 above, Koo discloses the second layer (“first protection layer 130”) as having a high refractive index (about 1.5 or more) with a specific example of a diamond like carbon (DLC) coating layer as the first protection layer having a refractive index of 2.4.  Also discussed in the rejection of claims 1-2 and 6-7 
Koo fails to disclose the second layer comprising a metal oxide, as claimed in claims 4, 9, and 14 and the second layer comprises titanium oxide, tantalum oxide, zirconium oxide, hafnium oxide or niobium oxide, as claimed in claims 5, 10, and 17.  However, Khieu (abstract, [0020]-[0021]) discloses hard coat layers, such as diamond-like carbon material or inorganic oxide material and suitable inorganic oxide materials, include TiO2, Al2O3, ZrO2, ZnO, and SiO2 and the preferred inorganic materials comprise a major amount of SiO2 and Tamada ([0094]) discloses a glass plate having an antireflection layer and ([0099]) discloses materials of high refractive index including niobium oxide, titanium oxide, zirconium oxide, and tantalum oxide and ([0096]) discloses the high refractive index layer as ranging from 1.9 or higher, and discloses the high refractive index layer (i.e. antireflection layer) may be formed by use of a spin coat method.  Koo (abstract) discloses forming an anti-reflective film including a diamond-like carbon material (“first protection layer 130” – second layer) as having a high refractive index (about 1.5 or more) with a specific example of a diamond like carbon (DLC) coating layer as the first protection layer having a refractive index of 2.4 and discloses spin coating the second layer.  Khieu discloses known alternative diamond-like carbon materials, such as an inorganic oxide, including include TiO2, Al2O3, ZrO2, ZnO, and SiO2.  Tamada discloses a glass substrate comprising an antireflective layer and high refractive index layers ranging from 1.9 or higher, which overlaps the refractive index range of Koo of about 1.5 or more in the anti-reflective film of Koo and Tamada provides specificity of the refractive index for some of the inorganic oxides disclosed by Khieu and discloses the inorganic oxides formed by use of a spin coat method.  Therefore, based on the additional teachings of Khieu and Tamada, it would be obvious to a person having ordinary skill in the art, the first protective layer of Koo (i.e. second layer - diamond like coating layer) could be substituted by an alternative protective layer with a high refractive index, specifically greater than 1.5, such as an inorganic material comprising, titanium oxide, zirconium oxide, 
Regarding claims 11-12 and 19-20 in addition to the rejection of claims 1-2 and 6-7 and 14 discussed above, Koo ([0185]-[0187]) further discloses a curing treatment and after the curing treatment the stamp 2000 may be separated from the high hardness coating layer 120.  Koo further discloses the curing treatment may be performed by irradiating pulsed UV light or performed at a temperature ranging from about 350 degrees C to 1200 degrees C for one hour or more.  Therefore, based on the additional teachings of Koo, it would be obvious to a person having ordinary skill in the art, wherein transferring the pattern to the first layer comprises curing the first layer with the stamp on the first layer, as claimed in claims 11 and 19 and wherein the curing the first layer comprises UV curing or thermal curing, as claimed in claims 12 and 20.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0370505 A1) as applied to claim 1-2 and 6-7 above, and further in view of Moravec et al. (US 2004/0156983 A1 – hereinafter Moravec) and Ghoshal et al. (US 2004/0076391 – hereinafter Ghoshal).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0370505 A1) as applied to claims 1 and 7 above, and further in view of Khieu et al. (US 2003/0198814A1) and Tamada et al. (US 2019/0235304 – hereinafter Tamada) as applied to claim 14 above, and further in view of Moravec et al. (US 2004/0156983 A1 – hereinafter Moravec) and Ghoshal et al. (US 2004/0076391 – hereinafter Ghoshal).
Regarding claims 3, 8, and 16, in addition to the rejection of claims 1-2, 6-7, and 14 above, Koo ([0079]) further discloses the first layer (“high hardness coating layer”) may be a spin on glass, and Koo (abstract) discloses forming an anti-reflective film.  Koo fails to disclose the first layer comprises porous silicon dioxide or quartz.  However, Moravec ([0039] and [0048]) discloses one form of an antireflective .  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0370505 A1) as applied to claims 1 and 7 above, and further in view of Khieu et al. (US 2003/0198814A1) and Tamada et al. (US 2019/0235304 – hereinafter Tamada) as applied to claims 7 and 9-10 and 11 above, and further in view of Shim et al. (US 2016/0365478 – hereinafter Shim).
Regarding claim 13, as discussed in the rejection of claims 9-10 above, based on the additional teachings of Khieu and Tamada, it would be obvious to a person having ordinary skill in the art, the first protective layer of Koo (i.e. second layer - diamond like coating layer) could be substituted by an alternative protective layer with a high refractive index, specifically greater than 1.5, such as an inorganic material comprising, titanium oxide, zirconium oxide, and tantalum oxide, which provides for the second layer comprising a metal oxide, as claimed in claims 4, 9, and 14, and the second layer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LISA L HERRING/Primary Examiner, Art Unit 1741